
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 638
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Hinojosa (for
			 himself and Mr. Dold) submitted the
			 following resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Supporting the efforts of the National
		  Association of State Fire Marshals to raise awareness of proper bonding for
		  yellow corrugated stainless steel tubing to the specifications of the National
		  Fire Protection Association Code.
	
	
		Whereas corrugated stainless steel tubing (CSST) is
			 flexible gas piping used to convey natural gas or propane to household
			 appliances within homes and businesses;
		Whereas since 1990, CSST has been installed in more than 6
			 million homes and businesses in the United States;
		Whereas field reports and research suggest that, if direct
			 or indirect lightning strikes a structure containing CSST, the risk for
			 electrical arcing between the metal components in a structure and CSST may be
			 reduced by means of permanent bonding and grounding;
		Whereas proper bonding of CSST is defined in the 2009
			 National Fuel Gas Code NFPA 54 sec. 7.13.2, and which is referenced from the
			 2011 National Electric Code NFPA 70 sec. 250.104 Info Note #2;
		Whereas the National Association of State Fire Marshals
			 supports proper bonding of yellow CSST to current NFPA Code to reduce the
			 possibility of gas leaks and fires from lightning strikes;
		Whereas the National Association of State Fire Marshals is
			 working to educate fire, building, and housing officials, consumers,
			 construction professionals, and other persons about the need to properly bond
			 yellow CSST in legacy installations and in all new installations in accordance
			 with the most recent building codes and manufacture installation instructions;
			 and
		Whereas proper bonding of yellow CSST in legacy
			 installations is an important public safety matter that merits alerting
			 homeowners, relevant State and local fire, building, and housing officials,
			 construction professionals, such as electricians, contractors, and plumbers,
			 inspectors, and home improvement specialists: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends efforts to promote and enhance
			 public safety and consumer awareness on proper bonding of yellow corrugated
			 stainless steel tubing (CSST) as defined in the National Fire Protection
			 Association Code, namely that CSST should be permanently bonded to the
			 electrical grounding system in the structure, via bonding clamp and wire
			 attachment from the fuel gas piping system to the grounding system of the
			 structure;
			(2)urges State
			 authorities with jurisdiction over building and housing construction and
			 inspections to include requirements within their rules, regulations, and codes
			 for proper bonding of yellow CSST gas piping in accordance with the 2009
			 National Fuel Gas Code NFPA 54 sec. 7.13.2, and the 2011 National Electric Code
			 NFPA 70 sec. 250.104 Info Note #2 and local codes; and
			(3)encourages further
			 education efforts of the public, relevant building and housing officials,
			 homeowners, and construction professionals on the need to properly bond yellow
			 CSST retroactively in structures that contain CSST.
			
